Citation Nr: 1742802	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  10-38 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

5.  Entitlement to an initial rating in excess of 10 percent prior to January 20, 2009, for degenerative joint disease of the right knee with radial tear of the horn of the medial meniscus and for a rating in excess of 20 percent after January 20, 2009.

6.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	James M. Brzezinski, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1979 to May 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2009 and June 2011 by or on behalf of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  A February 2011 rating decision granted an increased 20 percent rating for degenerative joint disease of the right knee with radial tear of the horn of the medial meniscus.  

In April 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were remanded for additional development in June 2015.

The issues of entitlement to an increased rating for a right knee disability and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A left knee disability was not manifest during service; arthritis to the joint was not manifest within one year of active service discharge; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service or to a service-connected disability.

2.  A right hip disability was not manifest during service; arthritis to the joint was not manifest within one year of active service discharge; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service or to a service-connected disability.

3.  Diabetes mellitus was not manifest during service or within one year of active service discharge; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service or to a service-connected disability.

4.  Hypertension was not manifest during service or within one year of active service discharge; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee disability have not been met.  38 U.S.C.A. §§ 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The matter was remanded in June 2015 for the purposes of obtaining additional treatment records, a copy of the Veteran's vocational rehabilitation folder, and affording him VA examinations.  There was substantial compliance with those directives.

Neither the Veteran nor his attorney has raised any other issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

VA's General Counsel recently issued a precedential opinion concerning service connection based on obesity. See VAOPGCPREC 1-2017 (Jan. 6, 2017).  Precedent opinions issued by VA's chief legal officer are binding on the Board. 38 U.S.C.A. 
§ 7104 (c). VAOPGCPREC 1-2017 concludes that obesity per se is not a disease or injury for purposes of 38 U.S.C.A. §§ 1110, 1131 and therefore service connection may not be established on a direct basis.  Obesity is also not a disability for the purposes of secondary service connection per 38 C.F.R. § 3.310 . However, obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis per § 3.310.

Certain chronic diseases, including arthritis, diabetes mellitus, and hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis, diabetes mellitus, and hypertension are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2016).

The Veteran contends that he has left knee, right hip, diabetes mellitus, and hypertension disabilities as a result of active service.  He asserts, in essence, that he has present left knee and right hip disabilities that either developed or were aggravated by his service-connected right knee disability.  He cites to the need to compensate for his right knee.  He similarly argues that his right knee disability prevented him from exercising that in turn led to him becoming obese, and that his obesity caused him to develop diabetes mellitus and hypertension.  In statements and testimony in support of his claims expressed disagreement with the opinions that his diabetes and hypertension were genetically determined conditions.  He asserted that he had not been provided any genetic testing and provided medical literature in support of his claims.  

Service treatment records show the Veteran sustained a right knee injury playing football in April 1981 with subsequent treatment prior to his separation from service.  [He is service connected based on that injury.]  The records are negative for complaint, diagnosis, or treatment for any disorder of  left knee or right hip, diabetes mellitus, or hypertension.  

Post-service non-VA medical records dated in April 1997 show the Veteran sustained an injury to the left knee while playing basketball.  An X-ray study revealed a moderate amount of suprapatellar joint effusion.  The final diagnosis was left knee sprain.  VA treatment records dated in October 1999 noted complaints of left knee pain and giving out.  An old meniscal tear was suspected.  A magnetic resonance imaging (MRI) scan revealed degeneration to the meniscus.

VA medical examination in July 2005 included diagnoses of right and left degenerative joint disease.  The examiner found that degenerative joint disease of the knees was not caused by or the result of the Veteran's military service.  It was noted that his post-service employment included five years of road construction and welding, including high welding on steel girders, and that he had an injury to the left knee in 1999.  The degenerative joint disease was found to be related to aging and previous post-service work experience.

VA examination in February 2009 included diagnoses of moderate degenerative changes of the left knee and mild degenerative changes of the right knee.  The examiner found that that it was unlikely that the Veteran's right knee injury in service caused his left knee condition.

VA examination in February 2010 included a diagnosis of mild degenerative joint disease of the left knee.  It was noted that the Veteran's left knee symptoms developed after he was injured while playing basketball, approximately 13 years after service.  The examiner stated that there was no evidence of left knee symptoms or significant pathology upon review of record, including the time of service.  His degenerative arthritis of the left knee was found to most likely have been caused by the normal aging process, his history of exposure to heavy manual work as a welder, iron worker, and construction worker.  It was also probable that his obesity was causing mechanical knee strain, as he had gained weight over the past five years.  It was the examiner's opinion that the Veteran's left knee condition was less likely from his service-connected condition.

VA general medical examination in April 2011 included diagnoses of type II diabetes mellitus and hypertension.  It was noted the Veteran had been provided diagnoses of diabetes mellitus approximately two years earlier and of hypertension approximately one year earlier.  The examiner found it was less likely that his diabetes and hypertension were caused indirectly by obesity and his service-connected knee condition.  It was also noted that type II diabetes mellitus and hypertension were genetically determined in their ultimate cause and could be improved by lifestyle conditions.  The examiner stated it was less likely that they were permanently aggravated by his service-connected disability because improved lifestyle changes could improve diabetes control.  

VA joints examination in April 2011 included diagnoses of osteoarthritis to the right and left knees and severe osteoarthritis of the right hip.  It was the examiner's opinion that the Veteran's osteoarthritis of the left knee and severe osteoarthritis of the right hip were not related to his service or service-connected condition.  The rationale provided was that the Veteran was obese and had generalized arthritis and these disorder were a natural progress of osteoarthritis.  There were found not to be related to nor to have been aggravated by his service or a service-connected disability.

A July 2011 VA medical statement included opinions that his left knee and right hip disorders were as likely as not caused by the service-connected right knee disability.  It was noted he had to depend more on his left knee because of right knee pain.

VA examination in April 2013 included diagnoses of moderate to severe left knee degenerative joint disease, mild right knee degenerative joint disease, and right total hip replacement.  The examiner noted that there was no evidence of a left knee injury in service and that records showed he injured the knee in April 1997 playing basketball.  It was noted that X-ray studies dated in 2006 revealed degenerative arthritis in the right hip and that the Veteran used a cane because of right knee pain.  The examiner also noted that the Veteran presented with a letter from his primary care provider stating that his right hip and left knee disorder were a result of his right knee impairment, but that there was no indication the provider had reviewed the claims file and there was no mention of the 1997 basketball injury to the left knee of record.  

It was the examiner's opinion that it was less likely that the Veteran's left knee condition or his right hip condition (right total hip replacement) were directly caused or permanently aggravated by his right knee condition.  The left knee condition was found to be a result of his post-service basketball injury and that  the etiology for his right hip impairment had primarily been directed at his activity since leaving service and his weight of approximately 270 pounds.  It was noted that no gait abnormalities were shown upon VA examination in 2005 and that a 2009 examiner found his gait asymmetry was more likely the result of the right hip condition rather than the right knee.  Further, he was shown to have developed right hip symptoms over the past approximately five years and that his left knee disorder was documented to have been more severe than his right knee during this time period.  The examiner stated that the majority of the medical literature indicated that the contralateral knee places more stress on the hip than the same-sided knee.  Such was borne out in this case by the limitation of motion of the Veteran's left knee and by the X-ray findings.

VA examination in September 2015 included diagnoses of right and left knee joint osteoarthritis with mild disease in the right knee.  The examiner found that it was less likely that the Veteran's current left knee condition, right hip condition, or obesity was a result of or was aggravated by his service-connected right knee disability.  The left knee condition was found to be a result of a basketball injury in April 1997 and it was noted that since the left knee arthritis was more significant than the right knee arthritis it was unlikely the right knee aggravated the left knee.  Nor was there evidence of any such permanent aggravation.  The right hip findings of the April 2013 examiner that the contralateral knee put more strain on the hip than the ipsilateral knee were noted and the examiner found it was less likely that the right knee condition caused or permanently aggravated the right hip condition.  

The examiner also found that it was less likely that the Veteran's service-connected right knee condition caused or permanently aggravated beyond normal progression his obesity.  He noted he was in agreement with the previous VA examiner and stated that the primary cause of obesity was increased calorie intake beyond calorie requirements.  It was noted there was clear literature demonstrating this fact.  A genetic influence to obesity was acknowledged and it was noted that exercise had been recommended as an attempt to reduce obesity but had not been a particularly successful means of reducing or preventing obesity.  The Veteran's chart was reviewed and showed that his periods of significant obesity had their onset after 2005, by which time he was having significant problems with his right hip and his left knee.  Both of which affected his ability to exercise more than his right knee condition.  Further, it was noted that exercise programs could be set up which can be done even in light of having degenerative joint disease in a joint, but that it did not appear that the Veteran had taken advantage of the programs available to him. 

In a January 2016 medical opinion the September 2015 VA examiner, in essence, confirmed his prior opinion as to the left knee and right hip disabilities.  The examiner provided additional opinions finding that is was less likely that the Veteran's diabetes and hypertension were caused by or aggravated by his service-connected right knee condition.  As rationale it was noted that almost all hypertension was considered essential hypertension and that the exact cause was unknown.  There were multiple risk factors, however, for the development of hypertension including aging, being of African-American race, various genetic influences, increased sodium intake and overall poor dietary intake, stress, physical activity, and obesity.  The risk factors identified should not be confused and considered as causes of hypertension.  Similarly, it was noted that the exact cause of diabetes was uncertain and was the result of resistance to insulin.  The established risk factors for diabetes included age, race including African-American, high blood pressure, abnormal cholesterol and triglycerides, weight, physical inactivity, and family history.  

The examiner found that mild right knee arthritis was not considered a cause of and did not permanently aggravate diabetes and hypertension.  The previous opinions as to the Veteran's ability to engage in appropriate physical activities was reiterated and it was noted, in essence, that there was no evidence the service-connected right knee disability itself limited his ability to participate in a physical activity program.  The examiner stated it was clear that genetic factors were a significant risk factor for diabetes and hypertension, but that the primary cause of these conditions was unknown.  He expressed agreement with the opinion of the April 2011 examiner that the Veteran's diabetes and hypertension were not caused indirectly or permanently aggravated by obesity or the service-connected knee disability.

Based on the foregoing, the Board finds no evidence of a left knee disability, a right hip disability, diabetes mellitus, and hypertension during active service.  There was likewise no evidence that that arthritis to the knee or hip, diabetes mellitus, and hypertension manifested within a year of service discharge.  Symptoms or treatment attributable to arthritis, diabetes mellitus, or hypertension for many years after the Veteran's discharge from active service. The preponderance of the evidence also fails to establish that the present disabilities are etiologically related to service.  The Veteran does not necessarily argue the contrary.

Rather, as discussed, the Veteran argues that his service connected right knee disability has either caused his arthritis of the left knee and right hip, diabetes mellitus, and hypertension.  He cites to the debilitating nature of his right knee, which has placed undue wear and tear on his left knee and right hip.  He states his right knee disability has as prevented him from exercising, which has then caused him to develop diabetes mellitus and hypertension due to obesity caused by his sedentary lifestyle.  
	
However, the preponderance of the evidence is against this aspect of his claim as well.  The February 2010, April 2011, April 2013, September 2015, and January 2016 VA medical opinions are persuasive and based upon adequate rationale.  The Veteran's theories pertaining to compensation and lack of exercise causing obesity induced diabetes mellitus and hypertension were addressed in detail and discounted.  Questions pertaining to causation and aggravation were equally discussed.  For those opinion, the examiners are shown to have reviewed the evidence of record, including applicable medical literature, and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Consideration has been given to a July 2011 VA medical opinion that indicated that the Veteran's left knee and right hip disorders were caused by the service-connected right knee disability.  However, the Board finds the opinion to warrant a lesser degree of probative weight.  It is significant that the physician's opinion is not shown to have based upon a review of the evidence then of record, including evidence of the Veteran's post-service April 1997 left knee injury.  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).  In this case, the July 2011 opinion is found to have been based upon a less complete and accurate review of the evidence than the other etiology opinions of record.

Consideration has also been given to the Veteran's personal assertion that he has left knee, right hip, diabetes mellitus, and hypertension disabilities related to his active service and his service-connected right knee disability.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The disabilities at issue, arthritis, diabetes mellitus, and hypertension, are not conditions that are readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating orthopedic, cardiovascular, endocrine disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for a left knee disability, a right hip disability, diabetes mellitus, and hypertension is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against these claims.


ORDER

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability.

Entitlement to service connection for a right hip disability, to include as secondary to a service-connected disability.

Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected disability.

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

REMAND

On review, the Board finds a September 2015 examination did not address all matters pertinent for an adequate determination for the Veteran's service-connected right knee disability.  VA case law now provides that an adequate orthopedic examination of the knees should record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information, address the necessary findings to evaluate functional loss during flare-ups, or clearly explain why the required testing cannot be completed or is not necessary.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Additional development is required prior to appellate review.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Board finds the Veteran must be afforded an additional VA examination.  Prior to the examination, up-to-date VA treatment records should be obtained.  

Adjudication on the TDIU issue on appeal is deferred pending completion of the additional development required in this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA medical records pertinent to the issues on appeal not yet associated with the appellate record.

2.  Schedule the Veteran for an appropriate VA examination for opinions as to the current nature and extent of his service-connected right knee disability.  The examiner must record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information, must address the necessary findings to evaluate functional loss during flare-ups, or must clearly explain why the required testing cannot be completed or is not necessary.

The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other evidence of record.  All manifest symptoms involving the knee should be identified with an assessment as to the degree of severity.  Any reports, including lay reports, indicating knee instability during the course of the appeal should be reconciled with the objective medical findings of record.  (For example, whether the Veteran's subjective reports of knee instability are consistent with the medical findings of record.)  All examinations, tests, and studies must be conducted.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


